Citation Nr: 0527490	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO. 02-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a special monthly compensation (SMC) 
based on the need for the regular aid and attendance of 
another person. 

2.  Entitlement to an increased rating for osteoarthritis 
of the lumbar spine, currently evaluated as 20 percent 
disabling. 

3.  Entitlement to an increased rating for residuals of a 
head injury with post-traumatic headaches, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served from December 1977 to January 1994.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which, in pertinent part, 
denied the veteran's claim for entitlement to a SMC based 
on the need for the regular aid and attendance of another 
person, entitlement to a rating in excess of 20 percent 
for osteoarthritis of the lumbar spine, and entitlement to 
a rating in excess of 10 percent for residuals of a head 
injury with post-traumatic headaches.

Pursuant to the veteran's request, a personal hearing was 
held before the undersigned Veterans Law Judge in May 
2005.  The transcript of the Board hearing is of record.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part.


REMAND

In December 1994 the RO granted the veteran's claims for 
service connection for headaches as symptomatic of brain 
trauma and for moderate osteoarthritis of the lumbar 
spine.  Her lumbar spine disability was assigned a 20 
percent rating and the residuals of a head injury with 
headaches were rated as 10 percent disabling.  Those 
ratings have remained in effect ever since.  The veteran 
claims that her headaches and low back disability are more 
disabling than currently evaluated.  The relevant evidence 
is summarized below.

The veteran underwent a VA examination of the spine, along 
with a neurological examination, in September 1999.  The 
examiner who evaluated her for the back disability 
reported that he was unable to perform range of motion 
testing because of the veteran's inability to stand or 
move around much.  She presented to the neurological 
evaluation in a wheelchair and wearing ankle braces.  She 
reported a history of having recently fallen and broken 
her ankles.  Upon examination of the veteran the VA 
neurologist opined that she had continuous migraine 
headaches that were related head trauma (post-traumatic 
migraine).  EMG nerve conduction studies were normal.  A 
mental disorders examination report dated in November 
1999, showed that the veteran reported being confined to a 
wheelchair since May 1999. 

June 1999 post-service VA medical reports revealed that 
the veteran had suffered an injury to the right ankle and 
left foot, which required surgery.  This evidence shows 
that she was in a wheelchair and using ankle braces.  In 
October 1999 a clinician noted that the veteran continued 
to use cam walkers despite being instructed to wean out of 
them.

A VA neurologist indicated in a May 2001 VA examination 
report that the veteran's lower limbs were weak, however 
the etiology of this condition was unknown.  He also noted 
that scans of the lumbar and cervical spine showed minimal 
degree of spondylosis, possibly causing some 
radiculopathy, but not significant cord compression.  
Motor examination revealed that she was not able to move 
any extremities, although the examiner remarked that she 
did not seem to be making an effort.  The veteran also 
reported suffering from hypertension, migraines and 
cluster headaches. 

The veteran underwent a VA examination of the spine in 
June 2001.  She reported having suffered a fracture of the 
spine during service and being consequently paralyzed from 
the waist down following this injury.  On physical 
examination, the examiner noted that she had forward 
flexion to 10 degrees, extension to 10 degrees, bending to 
the right and the left to 10 degrees.  Range of motion of 
the lumbar spine was stated to be the same as that of the 
cervical spine.  She experienced pain at the fullest 
extent of the range of motion movements.  The examiner 
diagnosed status post-lumbar fracture with resultant 
paralysis.  There is no indication that the examiner 
reviewed the veteran's case file in preparation for the 
examination.  

The veteran was examined again in April 2002.  The 
examiner noted that he was unable to perform a range of 
motion study for the lumbar spine because the veteran was 
in a wheelchair.  He could not provide a definitive 
diagnosis except to say that she did not have any 
orthopaedic pathology.  The examiner indicated that the he 
suspected that the veteran was not cooperating with the 
examination. 

Post-service VA medical reports showed that the etiology 
of the veteran's paraplegia was unknown.  In March 2002 a 
VA clinician specifically noted that her paraplegia had no 
known identified neurological pathology in the CNS or PNS.  
In April 2002 a clinician again reported a history of 
unexplained paraplegia. 

At the May 2005 hearing the veteran's representative 
argued that her paraplegia was related to the service 
connected spine disability, thus she was entitled to a 
higher rating.  He also asserted that the veteran should 
be afforded a new VA examination of the spine because the 
most recent VA examiner had failed to complete a range of 
motion study.  The representative further noted that if 
the veteran's paraplegia were service connected, she would 
qualify for SMC based on the need for aid and attendance.  
He also requested that her headaches be evaluated as 
migraine headaches under Diagnostic Code 8100, which may 
entitle the veteran to a rating higher than the 10 percent 
rating awarded under Diagnostic Code 8045, for post-
traumatic headaches. 

At the May 2005 hearing noted above, the veteran's 
representative argued that her paraplegia was related to 
the service connected spine disability.  He also contended 
that if the veteran's paraplegia were service connected, 
the veteran would be entitled to a higher level of SMC 
based on the need for aid and attendants. The Board finds 
that the hearing testimony raises a claim for service 
connection for paraplegia as secondary to a service-
connected disability and that this issue is intertwined 
with the claims of entitlement to an increased rating in 
excess of 20 percent for osteoarthritis of the lumbar 
spine and SMC based on the need for the regular aid and 
attendance of another person.  See, e.g., Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996) (discussing the 
concept of "inextricably intertwined" claims).  

Additionally, at the hearing the veteran's representative 
requested that her headache condition be evaluated as 
migraine headaches under Diagnostic Code 8100, rather than 
as residuals of a head injury with headaches, currently 
evaluated under Diagnostic Code 8045.  The Board finds 
that this testimony raises a claim for service connection 
for migraines as secondary to the veteran's service-
connected residuals of a head injury and that this claim 
is also intertwined with the SMC claim.  Id.

The RO must address the raised claims note above at the 
first instance.  The Board also finds that  orthopedic and 
neurological examinations are warranted for the purposes 
of addressing the question of whether the veteran's 
service-connected residuals of a head injury with 
headaches caused or aggravated her migraine disorder, and 
whether her service connected spine disability caused or 
aggravated her paraplegia of the lower extremities.  38 
U.S.C.A. § 5103A(D); 38 C.F.R. §§ 3.159(c)(4),3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

If it is determined that the veteran's  migraine headaches 
and paraplegia were not caused or aggravated by a service-
connected disability, the examiner should attempt to 
distinguish impairment due to these conditions from  her 
service-connected disabilities.  See Waddell v. Brown, 5 
Vet. App. 454 (1993); but also see  Mittleider v. West, 11 
Vet. App. 181 (1998), where the Court held that unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected disability can be distinguished from any 
other diagnosed disorders, VA must consider all symptoms 
in the adjudication of the claim.

The above examinations are also necessary to determine the 
current severity of the veteran's service-connected low 
back disability and residuals of a head injury.  38 
U.S.C.A. § 5103A(d) (West 2002); see also, e.g., Caffrey 
v. Brown, 6 Vet. App. 377 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The orthopedic examination should 
fully address the factors enumerated in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that an evaluation 
of a joint disability, such as the veteran's 
osteoarthritis of the lumbar spine, may be based on either 
actual limitation of motion or the functional equivalent 
of limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, supra, 
discussing 38 C.F.R. §§ 4.40, 4.45.

Given the issues raised in this appeal as summarized 
above, the Board finds that appellate review of the claim 
for entitlement to  SMC based on the need for the regular 
aid and attendance of another person must be deferred 
until the completion of all recommended development.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).

The RO must also assure compliance with the applicable 
requirements of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA).

Accordingly, these issues are REMANDED for the following 
development:

1.  The RO must assure compliance with 
the applicable requirements of the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, supra, pertaining to the 
amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected 
to present.  The RO should provide the 
veteran written notification specific 
to her current claims, to include 
service connection for paraplegia, to 
include as secondary to a service-
connected osteoarthritis of the lumbar 
spine, and service connection for 
migraine headaches, to include as 
secondary to residuals of a head injury 
with post-traumatic headaches, of the 
impact of the notification requirements 
on the claims.  The veteran should 
further be requested to submit all 
evidence in her possession that 
pertains to her claims.

2.  The RO should ask the veteran to 
list the names and addresses of all 
medical care providers who have 
evaluated or treated her paraplegia, 
low back disability and headaches.  
After securing the necessary releases, 
all such records that are not already 
in the claims folder should be 
obtained.

3.  The veteran should then be 
afforded VA neurological and 
orthopedic examinations for the 
purpose of determining the etiology 
and severity of any paraplegia and 
migraine headaches that may be 
present, and the current severity of 
her service-connected osteoarthritis 
of the lumbar spine and residuals of a 
head injury with post-traumatic 
headaches.  The claims file must be 
made available to and reviewed by the 
examiner.  Following a review of the 
claims file, the medical history, 
clinical evaluation, and any tests 
that are deemed necessary, to include 
range of motion studies for the lumbar 
spine, the examiner should opine 
whether it is at least as likely as 
not (50 percent or more probability) 
that any paraplegia of the lower 
extremities that may be present was 
caused or aggravated by the veteran's 
service-connected osteoarthritis of 
the lumbar spine. 

The orthopedic examiner should note 
the extent and duration of any periods 
of incapacitation caused by 
osteoarthritis of the lumbar spine and 
determine if the veteran has any 
additional loss of motion of the 
lumbar spine due to pain or flare-ups 
of pain, supported by adequate 
pathology; and whether it is at least 
as likely as not the veteran has any 
additional loss of motion of the 
lumbar spine due to weakened movement, 
excess fatigability or incoordination, 
as the result of her osteoarthritis of 
the lumbar spine.   

To the extent possible, the orthopedic 
examiner should distinguish functional 
impairment due to the veteran's 
service-connected osteoarthritis of 
the lumbar spine from any impairment 
of the low back due to any non-
service-connected disability that may 
be present.  If no such distinction 
can be made without resort to 
speculation, the examiner should so 
state.

As to the veteran's headaches, 
following a review of all of the 
relevant medical evidence in the 
claims file, a history obtained from 
the veteran, the neurological 
examination, and any tests that are 
deemed necessary, the neurologist 
should determine the current severity 
of the veteran's post-traumatic 
headaches, to include frequency, 
intensity, duration, medications used, 
and whether such headaches are 
incapacitating in nature. 

The neurologist should determine if the 
veteran meets the diagnostic criteria 
for migraine headaches and, if so, 
whether it is at least as likely as not 
(50 percent or more probability) that 
such headaches were caused by an in-
service head injury or were caused or 
aggravated by the veteran's service-
connected post-traumatic headaches.  

To the extent possible, the 
neurologist should distinguish 
functional impairment due to the 
veteran's service-connected post-
traumatic headaches from any 
impairment due to any relevant non-
service-connected disability that may 
be present.  If no such distinction 
can be made without resort to 
speculation, the examiner should so 
state.

If the examiner finds it impossible to 
provide any part of the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.  The clinician is also 
requested to provide a rationale for 
any opinion expressed.

5.  Thereafter, the RO should ensure 
that no other notification or 
development action, in addition to that 
directed above, is required.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should adjudicate the raised, 
intertwined claims of service 
connection for paraplegia, to include 
as secondary to a service-connected 
osteoarthritis of the lumbar spine, and 
service connection for migraines 
headaches, to include as secondary to 
service-connected residuals of a head 
injury with post-traumatic headaches; 
and readjudicate the claims for 
entitlement to a rating in excess of 20 
percent for osteoarthritis of the 
lumbar spine, entitlement to a rating 
in excess of 10 percent for residuals 
of a head injury with post-traumatic 
headaches, and entitlement to SMC based 
on the need for the regular aid and 
attendance of another person, with 
consideration of all the evidence 
obtained since the last Supplemental 
Statement of the Case (SSOC) was 
issued.

7.  If any of the benefits requested on 
appeal is not granted to the 
appellant's satisfaction, the RO should 
issue an SSOC, which must contain 
notice of all relevant action taken on 
the claims, to include a summary of all 
of the evidence added to the record 
since the last SSOC was issued, and all 
of the applicable rating criteria.  A 
reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  No action is 
required of the veteran until he is otherwise notified by 
the RO.  By this action, the Board intimates no opinion, 
legal or factual, as to any ultimate disposition warranted 
in this case.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims. This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


